[Cite as State ex rel. K & D Group, Inc. v. O'Donnell, 2013-Ohio-3819.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100292



     STATE EX REL., THE K & D GROUP, INC., ET AL.
                                                                    RELATORS

                                                      vs.

              THE HONORABLE JOHN P. O’DONNELL
                                                                    RESPONDENT




                                         JUDGMENT:
                                        WRIT DISMISSED


                                  Writ of Prohibition and Mandamus
                                          Motion No. 467871
                                          Order No. 467803

RELEASE DATE:                September 4, 2013
ATTORNEYS FOR RELATORS

Thomas L. Rosenberg
Roetzel & Andress
PNC Center, 12th Floor
155 East Broad Street
Columbus, Ohio 43215

Christine M. Garritano
Roetzel & Andress, L.P.A.
1375 East Ninth Street
One Cleveland Center, 9th Floor
Cleveland, Ohio 44114

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: David Lambert
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} Pursuant to the relators’ August 29, 2013 Notice of Dismissal, this case is

dismissed. Relator to pay costs.

       {¶2} This court directs the clerk of court to serve all parties notice of this judgment

and its date of entry upon the journal as required by Civ.R. 58(B).




KATHLEEN ANN KEOUGH, JUDGE

MELODY J. STEWART, A.J., and
MARY EILEEN KILBANE, J., CONCUR